On Rehearing
SIMPSON, Justice.
Not having participated on the original' deliverance, my views were not recorded;, but having been called in on a consideration on rehearing, I should like to- state that I. concur with the views of the majority except the portion which denies mandamus-as a proper remedy. . Undoubtedly the fixation of the Master’s fee in the manner pursued by the court was clearly within its-power and the amount thereof was a matter for that court’s judicial determination.
However, under the peculiar circumstance es indicated by the record before us, if seems to me that the remedy by appeal-could not be said to be at all adequate, ofi consequence- of which, under the liberal' rule of our authorities, it would be within' our discretion to permit a. review by man-, damus. Ex parte Weissinger, 247 Ala. 113, 22 So.2d 510; Ex parte Tower Manufacturing Co., 103 Ala. 415, 15 So. 836; Foshee v. State, 210 Ala. 155, 97 So. 565; Ex parte Sovereign Camp W. O. W., 20 Ala.App. 531, 104 So. 899. For general authorities; see 34 Am.Jur., Mandamus, p. 839, § 44;. 55 C.J.S., Mandamus, § 17b, p. 47.
True, as observed in the majority opim ion, both Thomas and the petitioner (Industrial Finance & Thrift Corp.) had the right of appeal, but that is not the criterion which' determines the availability of remedy by mandamus. The rule is that if there be no - other legal remedy adequate to the correction o-f the error and the prevention of the injury, mandamus may be awarded. Cases-, supra.
A good statement of' the principle is-found in American Jurisprudence, supra, to the effect that “the remedy which will.' *471preclude mandamus must be equally convenient, complete, beneficial, and effective as would be mandamus.” Or as stated in 55 C.J.S., Mandamus, § 17b, supra, “The mere fact that there is another remedy will ■not prevent the issuance of a writ of mandamus if the other remedy is not adequate, .and, where it is doubtful whether or not there is an adequate specific remedy [here by appeal] in the ordinary course of law, mandamus will ordinarily issue.”
I like the following statement of the rule found in Viles v. Korty, 133 Me. 154, 174 A. 903, 904: “A legal remedy may be inadequate because vexatiously inconvenient or involving extraordinary expense and annoyance or undue delay.”
But I forego further citation of authority. As to the inadequacy of the remedy by appeal, the petition shows, that the redress of the grievance.by the decision below in allowing a seemingly excessive Master’s fee can only be effectively remedied by mandamus. So in this posture of the case, it seems to me, the court should invoke its discretion and allow mandamus to review the order.
So considered, I also dissent from the contrary view of the majority.